Citation Nr: 1444350	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for PTSD with alcohol abuse in remission (herein PTSD), with a 50 percent disability rating, effective February 17, 2009.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity without deficiencies in most of the areas of work, school, family, judgment, and thinking.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.304(f), 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant records have been reviewed. 

He was provided with VA examinations in May 2010, July 2011, and March 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the entire period on appeal, the Veteran endorsed many of the symptoms associated with a 50 percent disability rating for PTSD.  Specifically, he reported depressed mood, nightmares, flashbacks, trouble sleeping, irritability, panic attacks, and hypervigilance.  Although the evidence demonstrates that some of these symptoms have waivered slightly, sometimes improving, sometimes worsening during the appellate period, statements from the Veteran and his wife describing his symptoms support a finding that his overall disability picture more closely approximated a 50 percent disability rating, and no more, throughout the appellate period.  

In terms of social functioning, the medical and lay evidence demonstrates some, although not complete, social impairment.  In a May 2010 VA examination, he reported that he was married to his first wife up until her death in 2002 and they had one child together.  He remarried one year later to a friend of 30 years and reported that he got along well with her.  During the July 2011 VA examination he described a good relationship with his second wife of nine years.  He stated that he visited with his mother daily, was close with his brother, and mowed yards for family members weekly.  He reported that he did not have close friends but spent time with family, enjoyed bird watching, old cars, and playing with his dog.  The examiner noted that the Veteran functioned well and spent time daily with his family, had new hobbies since retiring the year before, and noted that continued therapy had improved his mood.  A November 2011 statement from the Veteran's wife indicated that he was more withdrawn from his family at that time and experienced increased irritability.  During the March 2014 VA examination, he reported that he was still married, although he and his wife were somewhat distant.  He reported that he goes to the American Legion daily, where he volunteers to "fix it up," and enjoys talking with a couple friends there as well.  The examiner noted that there was no significant change since his 2011 examination.  

In terms of occupational functioning, the record demonstrates that the Veteran retired from his job in May 2010 due to eligibility by age or duration of work.  During the May 2010 examination, he reported that previously he had frequently switched jobs and that his irritability had led to arguments at work.  For that reason, he typically chose solitary jobs such as truck driving.  He reported during the July 2011 VA examination that he retired from being a truck driver because he was no longer getting along with his coworkers.  The examiner specifically found, however, that the Veteran was capable of work and was not unemployable due to PTSD.  A November 2011 statement from his coworker noted an increase in irritability and anger at work before his retirement and that he felt it was best for the Veteran to retire.  The March 2014 examiner noted that the Veteran had not returned to work since his last examination, but noted that he had been working a side job of mowing grass.  The examiner stated that there was no significant change in occupational functioning from his last examination.  

VA treatment records demonstrate continued mental health treatment as well as symptomatology consistent with that found at each VA examination.  While at times he reported an increase in a symptom, such as anxiety, he also sometimes reported that his treatment actually improved a symptom such as his ability to sleep.  

All three VA examiners concluded that the Veteran's PTSD resulted in reduced reliability and productivity and did not result in deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The July 2011 VA examiner noted an increase in leisure activities since the last examination and specifically found that the Veteran was not unemployable due to PTSD.  The March 2014 VA examiner found that there had actually been a small improvement in functioning since the 2011 examination and found that the Veteran continued to experience moderate impairment from PTSD.  

Based on the forgoing, the Board finds that a higher disability rating is not warranted for any period on appeal.  Although the Veteran experienced some difficulty with social and occupational functioning, it appears that this impairment was more consistent with reduced reliability and productivity than complete deficiency.  Throughout the appellate period, he maintained relationships with his wife and family, has been able to participate in hobbies with others, and has even increased his amount of leisure activities.  Although he had periods of reduced reliability or productivity at work, he was able to retire, and has at times worked a side job.  While he reported difficulty with work relationships in the past, the VA examiners found him capable of employment.  

The evidence does not demonstrate, nor has the Veteran reported, chronic impairment of judgment, insight, or thinking.  All three examiners found that thought content and process were unremarkable, and in terms of judgment and insight, he understood the outcome of his behavior and that he had a problem.  At no time has a chronic impairment in judgment, insight, or thinking been noted by a medical professional or reported by the Veteran.  The Veteran has denied any suicidal or homicidal ideation throughout the appeal. 

Finally, the Veteran has consistently been assigned GAF scores ranging from 55 to 70, indicative of mild to moderate symptomatology.  

Given these symptoms, the lay statements of record, and the medical evidence, the Veteran's disability has not met or nearly approximated the criteria for a higher rating at any time during the period on appeal.  Although the Veteran has experienced some impairment in work and family relations, he has not been shown to be completely deficient in either area and some of his more moderate impairments have been acute.  Moreover, chronic impairment of judgment and thinking has not been demonstrated.  Hence he has not had the deficiencies needed for a 70 percent rating and his disability has more closely approximated a 50 percent disability rating throughout the period on appeal.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  
The Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to symptoms such depressed mood, nightmares, flashbacks, trouble sleeping, irritability, panic attacks, and hypervigilance.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.85.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to TDIU was denied during the appeal period in an August 2011 rating decision and the Veteran did not file a notice of disagreement.  In the event there is anything in the record reflecting an attempt to reopen a claim for TDIU, the evidence does not reflect that PTSD by itself or in combination with other service-connected disability precludes the Veteran from working.  


ORDER

Entitlement to a higher initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


